Citation Nr: 0123222	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-16 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
urinary tract infections.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.


WITNESSES AT HEARING ON APPEAL

Appellant and Father


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty training from February 1989 
to June 1989 and on active duty from January 1991 to May 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision by the Hartford, Connecticut RO that denied service 
connection for urinary tract infections and a low back 
disability.  During the pendency of this appeal, the veteran 
relocated to Maine and his claims folder was transferred to 
the Togus, Maine RO.  In July 2001, the BVA remanded the 
claim to the RO to schedule the veteran for a Board hearing.  
A Board hearing was scheduled at the RO; however, the veteran 
failed to report.

Additionally, the Board notes that the veteran raised the 
issues of service connection for post-traumatic stress 
disorder, irritable bowel syndrome, and undiagnosed illnesses 
claimed to be associated with his Persian Gulf service.  
These issues are not currently before the Board, and, 
therefore, are referred to the RO for adjudication.  In this 
regard, the RO should request that the veteran clarify the 
conditions which he claims are undiagnosed illnesses.  In 
addition, the veteran has raised the claim of entitlement to 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran.  This 
issue is likewise referred to the RO for appropriate action 
as it has not been prepared for appellate review.


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied service 
connection for urinary tract infections and determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a low back disability; the 
veteran did not appeal this denial.

2.  Additional evidence added to the record since May 1995 
with regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for a back disability is relevant and probative of the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Additional evidence added to the record since May 1995 
with regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for urinary tract infection is not material as it does not 
demonstrate the presence of a urinary tract disability in 
service or a relationship between any urinary disability 
currently present and the veteran's military service.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision, which denied service 
connection for urinary tract infections and determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a low back disability is 
final.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105(c) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.156, 3.159 and 
3.326), 38 C.F.R. §§ 3.104(a), 3.303, 20.302(a), 20.1103 
(2000).

2.  Evidence received since May 1995 is new and material, and 
the claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. § 
3.156(a) (2000), 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.156, 
3.159 and 3.326).

3.  As evidence received since May 1995 is not new and 
material, the claim for service connection for a low back 
disability is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5108 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001); 38 C.F.R. § 3.156(a) (2000), 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran filed a claim for service 
connection for "Constant sharp pain in the lower abdomen 
from front to back" in April 1993.  In a statement in 
Support of Claim accompanying the application, the veteran 
stated as follows:  "I have lower abdominal pans that are 
acute at times and also acute pain in my lower back."  By 
rating decision, dated June 1994, the RO denied the veteran 
service connection for a low back disability because the 
veteran's VA examination, dated May 1993, was normal.  The 
veteran was given written notification of this determination 
that same month, and a timely appeal was not thereafter 
received.  The rating decision, therefore, became final.  In 
October 1994, the veteran requested that he "would like to 
re-open my claim for my service connected disabilities."  
Among the disabilities listed were chronic joint pain in the 
back and chronic urinary tract infections.   By rating 
decision, dated in May 1995, the RO denied the veteran's 
request to reopen his claim of service connection for a low 
back disability because new and material evidence had not 
been submitted, and denied the veteran's claim for service 
connection for urinary tract infections because there was no 
evidence that the veteran suffered from this disability 
during service or any time prior to 1993.  The veteran was 
given written notification of this decision in June 1995 and 
a timely appeal was not thereafter received.  The rating 
decision, therefore, became final.

The United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), rejected the 
test for determining the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a); that is, whether the newly presented 
evidence is so significant that it must be considered to 
decide fairly the claim.  

Since Hodge, reviewing a final decision based on new and 
material evidence became potentially a three-step process.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
Court in Elkins held that the two-step process set forth in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for the 
reopening of claims had become a three-step process under the 
holding of the Federal Circuit in Hodge.  

The three-step process for review of finally adjudicated 
claims enumerated in Elkins was as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the VCAA.  Among other things, 
this law eliminated the concept of a well-grounded claim, 
thereby further changing the Elkins standard.  It also 
redefined and expanded the obligations of VA with respect to 
the duty to assist, and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

As the veteran's claim to reopen was pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claim under 
the version of the law or regulation most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board has 
considered both the old and new legal authority pertaining to 
the VA's duty to assist and finds that the VCAA and 
implementing regulations are more favorable to the veteran as 
they provide additional protections, and they will therefore 
be applied in this case.  Karnas, supra.

Under the applicable changes in the law and regulations, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  In 
view of the favorable decision with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability, no discussion of the new Act and regulations are 
necessary at this point.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).  In 
addition, while service medical records for the period of 
active duty training are not contained in the claims folder, 
they are not needed at this point in time again in view of 
the favorable determination.  However, the missing service 
medical records will be requested in the Remand portion of 
this decision with regard to the issue of whether service 
connection is warranted for a back disability.

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for urinary tract infections, the veteran has been duly 
notified by prior actions of the RO of the requirements for 
reopening of a previously denied claim.  In this regard, 
pertinent information was furnished to the veteran in the 
supplemental statement of the case provided to him in 
February 2001.  Therein, he was specifically notified of what 
constitutes new and material evidence.  He was also notified 
that the evidence he submitted was not new and material as 
there was no allegation or documentation of the onset of 
urinary tract infections in service.  Based on the foregoing, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed regarding the 
issue of whether new and material evidence has been submitted 
to reopen the previously denied claim.  Also, it is noted 
that VA has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate his claim, but 
in this instance he has not referenced any missing or other 
evidence that might aid him or may otherwise affect the 
outcome of the question now before the Board.  

As noted above, the Board is cognizant of the fact that the 
veteran's service medical records from his period of active 
duty training in 1989 are not contained in the claims folder.  
However, the veteran has not alleged that he was treated for 
urinary tract infections in service.  Rather, he specifically 
denied such treatment or the onset of symptoms until after 
service.  Even if service medical records were obtained, it 
is clear that such VA assistance would not help substantiate 
the claim.  Accordingly, such records are not being requested 
prior to adjudication of this claim.  A remand of this issue 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant, 
and, as such, further development requiring expenditure of VA 
resources is not warranted.  

In the case at hand, the evidence available for the RO's 
consideration in May 1995 includes: the veteran's service 
medical records (for the period of February 1989 to June 
1989), which reveal no subjective complaints or objective 
findings of urinary tract infections or a low back 
disability; a statement submitted by the veteran, dated in 
April 1993, with complaints of abdominal and low back pain; a 
VA examination report, dated May 1993, which notes that the 
veteran had recent episodes of genitourinary infections; 
treatment records from the veteran's private physician, Dr. 
Vogel, dated March 1993, regarding the veteran's history of 
continual urinary tract infections; treatment records from 
the veteran's private physician, Dr. Monoson, dated May 1994, 
which shows treatment for palpitations and chest discomfort; 
medical records from the veteran's private physician, dated 
September 1993 through January 1994, which show treatment for 
a skin rash; treatment records from the veteran's private 
physician, Dr. Lascano, dated February 1993 to March 1993, 
which show treatment for urethral symptoms; and VA treatment 
records from the Newington, Connecticut VA Medical Center 
(VAMC), dated April 1993 through October 1994, which shows 
treatment for, among other things, genitourinary problems.

In October 1998, the veteran requested that his claim for 
entitlement to service connection for urinary tract 
infections and a low back disability be reopened.  Newly 
submitted evidence since the May 1995 rating decision 
includes: treatment records and a surgical report from the 
veteran's private physician, Dr. Spellberg, dated November 
1997 through May 1998; treatment records from the veteran's 
private physician, Dr. Gonzalez, dated April 1998 through 
August 1998; the veteran's personal hearing transcript dated 
April 2000; a letter submitted by the veteran, dated April 
2000; treatment records from the Ft. Myers, Florida VAMC, 
dated October 1998 through May 1999; and lay statements 
submitted June 2000.

Treatment records from Dr. Spellberg, dated November 1997, 
show that the veteran had complaints of pain near the base of 
his penis and a history of a yellow discharge.  Dr. Spellberg 
diagnosed the veteran with dysuria and abdominal pain.  In 
May 1998, Dr. Spellberg performed a cystoscopy and urethral 
dilation on the veteran.  The procedure revealed mild 
inflammation along the prostatic urethra, otherwise, 
everything was found to be normal.  

Treatment records from Dr. Gonzalez, dated April 1998 through 
August 1998 show that the veteran had complaints of tightness 
and pain in his lower back that worsened upon prolonged 
periods of sitting.  The records show a mild degree of 
hypertonicity in the lumbar paraspinal muscles bilaterally, 
discomfort in the L2-L5 region bilaterally, subluxation, and 
vertebral fixation.

During the April 2000 personal hearing, the veteran testified 
that he started experiencing low back pain during his second 
period of active duty while performing duties that required 
loading and unloading of materials.  He stated that the VA 
gave him orthopedic back pillows.  The veteran also testified 
that he started noticing problems with his urine within a 
year after returning from the Persian Gulf.  He indicated 
that he could not recall any urinary problems in service.  He 
further stated that he has been treated by various doctors 
for genitourinary complaints, but that the doctors were not 
able to give him a diagnosis.  The veteran testified that he 
did seek the help of a specialist who performed surgery.  The 
veteran stated that the doctor found a urethral stricture 
that was likely caused from a bad infection.

Treatment records from the Ft. Myers VAMC show that the 
veteran had symptoms of a urinary tract infection and was 
diagnosed with urethritis and prostatitis.

Lay statements, dated June 2000, are to the effect that the 
veteran has experienced ongoing genitourinary problems since 
discharge from the service, including urinary tract 
infections, discharge, and abdominal pain.

With regard to the issue pertaining to the low back, the 
additional evidence submitted by the veteran was not 
previously of record.  The medical evidence is new in that it 
shows the presence of back symptoms and treatment by a 
Chiropractor.  The lay statements are material as they attest 
to the veteran having back symptoms after service.  In 
addition, at the hearing, the veteran alleged a back injury 
in service.  Taken together, the Board finds that the 
evidence submitted in connection with the claim to reopen is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for urinary tract infection, the claim was denied previously 
on the basis that there was no evidence of such condition in 
service.  The additional evidence likewise does not establish 
this fact; and, importantly, the veteran denied the onset of 
the condition in service.  Rather, he reported that urinary 
symptoms presented themselves within one year postservice.  
While applicable criteria provide for presumptive service 
connection for disabilities having their onset within one 
year after service, urinary infections are not among the 
disabilities for which presumptive service connection may be 
granted.  See 38 C.F.R. § 3.307.  

In conclusion, the Board finds that the veteran has not 
presented new and material evidence in support of his claim 
for service connection for urinary tract infections, but has 
presented new and material evidence to reopen the claim of 
service connection for a low back disability, and that, 
accordingly, that claim is reopened.  However, for the 
reasons set forth in the Remand below, additional development 
is warranted with regard to the issue of entitlement of 
service connection for a low back disability.  Thus, that 
claim is reopened.


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability, the appeal is granted.

Insofar as new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
urinary tract infections, the appeal is denied.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim of entitlement to service 
connection for a low back disability.

Upon reviewing the veteran's claims file, the Board notes 
that the veteran's service medical records for his first 
period of active duty training (February 1989 through June 
1989) are not part of the claims file.  While the Board 
recognizes the RO's attempts to find these records, the Board 
deems it necessary to try to obtain these records again upon 
remand.

Additionally, the veteran has not undergone a VA examination 
in conjunction with this appeal.  Therefore, the Board deems 
it necessary for the veteran to undergo an orthopedic 
examination in order to determine the correct diagnosis and 
date of onset of any low back disability.  All outstanding 
treatment records should be obtained prior to examination.

Likewise, the veteran is hereby notified of the consequences 
for any failure to report for a Department of Veterans 
Affairs examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  
(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should conduct an exhaustive 
search for the veteran's service medical 
records for his first period of active 
duty training (February 1989 to June 
1989).  If the RO is unable to obtain 
such records, this should be noted, along 
with the efforts taken, in the veteran's 
claims file.

2. The RO should contact the veteran and 
inquire as to where he has received 
treatment, VA or private, for his low 
back disability since service.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
previously unobtained medical records.  
All records obtained should be associated 
with the claims file.  If the RO is 
unable to obtain all relevant records, 
the veteran should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

3.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination.  The claims folder must be 
made available to the examiner prior to 
the examination or in connection with the 
examination.  All indicated tests and 
studies should be accomplished.  The 
examiner should determine as follows:

I.  What is the correct diagnosis or 
diagnoses of any existing low back 
disorder?

II.  Is it at least as likely as not 
that any existing low back disorder 
had its onset in service?  If not, 
please indicate the date of onset, 
if feasible.  The examiner should 
provide a supporting rationale for 
his/her opinions.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  This should include the address 
to which the notice was sent.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations have been complied with, the 
RO should readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, the RO should provide him 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



